DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment dated  6/4/21 including original pending claims 1-15, for consideration, and per “Restriction Requirement” claims 16-30 were restricted and cancelled. New claims 31-45 have been added anew. Now claims 1-15 and 31-45 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over HU ZHENXING et al (  EP003119144), henceforth, D1 in view of ("3rd Generation Partnership Project: Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 15)",3GPP DRAFT; 36300-F40, 3RD GENERATION ARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE , 15 January 2019 (2019-01-15), XP051686899, Retrieved from the Internet: U R L: http ://www. 3g pp.org/ftp/3g u I n te r nal/ 3GPP%5Fultimate%5F versions%5Fto%5Fbe %5F transposed /sentToDpc/36300%2Df40%2Ezip [retrieved on 2019-01-15]. henceforth D2

A method of wireless communication at a User Equipment, UE, (cf. par. [0104], [0109] and fig. 1), comprising:
selecting a UE specific Discontinuous Reception, DRX, cycle --- if the UE is operating in a non-Coverage  Enhanced, non-CE, mode 
(UE that is not in the coverage enhancement mode receives a paging message by using a second discontinuous reception period. cf. par. [0109]); (This term “second” is relative to “first’ “DRX” cycle period vales. In other words, for Coverage Enhanced, CE, one of values 32, or 64. or 128. or 256 is selected for paging. It could be termed first or second set of UE specific DRX vales relative tosecond or  first one used for non coverage enhancement mode.)
selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode 
(UE in the coverage enhancement mode receives a paging message by using a first (This term “first” is relative to second “DRX” cycle period vales. In other words, for Coverage Enhanced, CE, one of values 32, or 64. or 128. or 256 is selected for paging. It could be termed first or second set of UE specific DRX vales relative tosecond or  first one used for non coverage enhancement mode.)  ) discontinuous reception period, cf. par. [0109]; T is a parameter of DRX[...], and denote (Reads on selecting) a first discontinuous reception period, a value of which is 32, or 64. or 128. or 256.', cf. par. [0123]), and
monitoring for a paging message based on the UE specific DRX cycle selected by the UE 
(UE receives a paging message using a first or second discontinuous reception period, cf. par. [0109]; 'The UE receives, according to the start PF, the start PO, and the first sub frame set, the paging message sent by the base station.', cf. par. [0376] and fig. 10 (1012)).

i)     the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles,
Document D1 (T is a parameter of DRX[...], and denote(Reads on selecting)  a first discontinuous reception period, a value of which is 32. or 64. or 128. or 256.'. cf. par. [0123]) already discloses selecting the UE specific DRX cycle from among a set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode.The non-CE mode does not require any retransmission of paging messages and it is therefore obvious to the skilled person that state-of-the art paging and corresponding DRX cycles are used if the UE is in non-CE mode. It is known from general knowledge in the field of mobile communications that an appropriate DRX cycle is selected from among a set of UE specific DRX cycles.
For substantiation of this fact, the attention of the Applicant is drawn to document D2. D2 (cf. par. 10.1.4) discloses that extended DRX (eDRX) may be used in idle mode, where the DRX cycle is extended up to and bevond 10.24s in idle mode, with a maximum value of 2621.44 seconds (43.69 minutes).
D2 discloses: “UE monitors control signaling channel, cf,per 7.2
Therefore, the feature that a UE specific DRX cycle is selected from a set of eDRX cycles if the UE is operating in a non-CE mode is a straightforward design option 
ii)    Further, it is self evident that the first and second sets of DRX cycles disclosed by D1 and D2, respectively, are different. Therefore, the feature that the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles is also merely a straightforward design option to the skilled person.
It would have been obvious to person of skill in the art to apply the teaching of D2 to the 

selecting DRX cycle  in coverage enhanced mode..
	
For claim 12, The same reasoning, as above, applies, mutatis mutandis, to the subject-matter of the corresponding independent claim 12 (apparatus at UE), Processor1103 and memory 1102 are discloses in fig. 11 of D1.
For claim 38, The same reasoning, as above, applies, mutatis mutandis, to the subject-matter of 
the corresponding independent claim 12 (apparatus at UE), Processor1103 and memory 1102 are discloses in fig. 11 of D1.
	
For claim 45, A computer-readable medium storing computer executable code at a User 
Equipment (UE), the code when executed by a processor causes the processor to:
	(D1: [0459] the integrated unit may be stored in a computer-readable storage, The software functional unit is stored in a storage medium and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) to per-5 form some of the steps of the methods described in the embodiments of the present invention. The foregoing storage medium includes: any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (Read-Only Memory, ROM for10 short), a random access memory(Random Access Memory,RAM for short), a magnetic disk, or an optical disc.
	Rest of limitations are same as in claim 1.

Claims 2, 4,13, 34, 39  and 41 are rejected by D1 in view of D2 and, further, in view of Deenoo et al (US 20160192433) , henceforth, ‘433.
	For claims 2, 13, 34, 39 and 41 , D1 in view of D2 discloses all limitations of subject matter, as 

	wherein the second set of UE specific DRX cycles comprises one or more UE specific DRX cycles from among the first set of UE specific DRX cycles.
	(‘433 : refer to claim 24, wherein the plurality of DRX sets comprises a first DRX set and a second DRX set, and wherein resources associated with the second DRX set are a subset of resources associated with the first DRX set.Further in [0162], For mmW DRX, it may be beneficial, e.g., from the UE point of view, to update the network with the preferred DL beam to use. The beam ID feedback may be integrated into the mmW DRX cycle. For example, a UE specific DRX cycle may be defined that includes a mmW measurement resource, a reporting resource on the LTE carrier, followed by the mmW on-Duration.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘433 with those of D1 in view D2 for the purpose of selecting DRX cycle  for paging.

	For claim 4, 13 and 41 , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, 12 and 38 respectively with the exception of following limitations which are disclosed by ‘433, as follows:
	(Claim 4 and part of claim 13) reporting a single UE specific DRX cycle to a network.
(‘433: [0162], For mmW DRX, it may be beneficial, e.g., from the UE point of view, to update the network with the preferred DL beam to use. The beam ID feedback may be integrated into the mmW DRX cycle. For example, a UE specific DRX cycle may be defined that includes a mmW measurement resource, a reporting resource on the LTE carrier, followed by the mmW on-Duration.
It would have been obvious to person of skill in the art to apply the teaching of ‘433 with those 
of D1 in view D2 for the purpose of selecting DRX cycle  for paging.
Claims 3, 35 and 40 are rejected by D1 in view of D2 and, further, in view of Young et al (US 20170295546), henceforth, ‘546.
	For claims 3, 35 and 40, , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1, 12 and 38, with the exception of following limitations which are disclosed by ‘546, as follows:
	wherein the second set of UE specific DRX cycles comprises a longest UE specific DRX cycle from among the first set of UE specific DRX cycles.
	(‘546: refer to claim 4, wherein the first set of DRX parameters include power-optimized parameters configured to control behavior of the UE when operating during at least one of a long DRX operating mode and a short DRX operating mode, and wherein the second set of DRX parameters include normal parameters configured to control behavior of the UE when operating during at least one of a long DRX operating mode and a short DRX operating mode.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘546 with those of D1 in view D2 for the purpose of selecting DRX cycle  for controling behavior of the UE.

Claims 5, 36 and 42 are rejected by D1 in view of D2 and, further, in view of Lee et al (US 20140098761), henceforth, ‘761.
	For claims 5, 36 and 42, D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, 12 and 38 respectively, with the exception of following limitations which are disclosed by ‘761, as follows:
	wherein the second set of UE specific DRX cycles comprises at least one UE specific DRX cycle less than or different than the first set of UE specific DRX cycles.
	(761:   [0278] Described herein is paging with enhanced coverage. To enhance coverage of the 
paging channel for WTRUs, WTRUs may be allocated a separate set of paging frames (PFs) and paging 
occasions (POs) from normal WTRUs for coverage enhancements purposes. In an embodiment, a paging message for LC-MTCs may be repeated with the same information over a number of frames and/or 
subframes such that the WTRU may take advantage of accumulation of the paging.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘761 with those of D1 in view D2 for the purpose of selecting DRX cycle  for controling behavior of the UE.

Claims 6 and 37 are rejected by D1 in view of D2 and, further, in view of Sue et al (US 20160066296), henceforth, ‘296.
	For claims 6 and 37, , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively, with the exception of following limitations which are disclosed by ‘296, as follows:
	wherein the second set of UE specific DRX cycles comprises at least one UE specific DRX cycle less than or different than the first set of UE specific DRX cycles.	
	(‘296: [0480] the second protocol message indicates that a second user equipment (UE) device is to be paged and includes a second DRX cycle index; and in response to determining that the second DRX cycle index in the second protocol message is set to a value different from the first state, paging the second UE device without using any of the one or more paging.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘296 with those of D1 in view D2 for the purpose of selecting DRX cycle  for controling behavior of the UE.
Allowable Subject Matter
Claims 7-11 , 14-15 , 31-33 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 7 (claims 8-11 are dependent from claim 7);
wherein the CE mode comprises a first CE mode, the method further comprising: selecting the 
UE specific DRX cycle from among a third set of UE specific DRX cycles if the UE is operating in a second CE mode, wherein the third set of UE specific DRX cycles is different than the second set of UE specific DRX cycles.
As recited by claim 14 (claims 15, 31-33 are dependent from claim 14);
wherein the CE mode comprises a first CE mode, wherein the at least one processor is further configured to: select the UE specific DRX cycle from among a third set of UE specific DRX cycles if the UE is operating in a second CE mode, wherein the third set of UE specific DRX cycles is different than the second set of UE specific DRX cycles.
As recited by claim 43 (claim 44 is dependent from claim 43);
means for applying the UE specific DRX cycle from the first set of UE specific DRX cycles if the UE is operating in the non-CE mode; means for applying the UE specific DRX cycle from the second set of UE specific DRX cycles if the UE reported support for the first CE mode and the UE is operating in the CE mode; and means for applying the UE specific DRX cycle from the third set of UE specific DRX cycles if the UE reported support for the second CE mode and the UE is operating in the CE mode.
Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. 
Applicant’s argument
Applicant argues that D1 fails to teach or suggest all the limitations of claim 1, including, inter alia, (the UE) selecting a UE specific DRX cycle from among a first set of UE specific DRX cycles (if the UE is in a non-CE mode) ... selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles (if the UE is in the CE mode), wherein the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles.
Examiner’s Response
In response, Examiner respectfully states that  for limitation: selecting a UE specific Discontinuous 

(UE that is not in the coverage enhancement mode receives a paging message by using a second discontinuous reception period. cf. par. [0109]); (This term “second” is relative to “first’ “DRX” cycle period vales. In other words, for Coverage Enhanced, CE, one of values 32, or 64. or 128. or 256 is selected for paging. It could be termed first or second set of UE specific DRX vales relative tosecond or  first one used for non coverage enhancement mode.)
selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode 
(UE in the coverage enhancement mode receives a paging message by using a first (This term “first” is relative to second “DRX” cycle period vales. In other words, for Coverage Enhanced, CE, one of values 32, or 64. or 128. or 256 is selected for paging. It could be termed either first or second set of UE specific DRX vales relative tosecond or  first one used for non coverage enhancement mode.) discontinuous reception period, cf. par. [0109]; T is a parameter of DRX[...], and denote (Reads on selecting) a first discontinuous reception period, a value of which is 32, or 64. or 128. or 256.', cf. par. [0123]). Document D1 (T is a parameter of DRX[...], and denote (Reads on selectinbg) a first discontinuous reception period, a value of which is 32. or 64. or 128. or 256.'. cf. par. [0123]) already discloses selecting the UE specific DRX cycle from among a set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode. The non-CE mode does not require any retransmission of paging messages and it is therefore obvious to the skilled person that state-of-the art paging and corresponding DRX cycles are used if the UE is in non-CE mode. It is known from general knowledge in the field of mobile communications that an appropriate DRX cycle is selected from among a set of UE specific DRX cycles, denote (Reads on selecting) a first discontinuous reception period, a value of which is 32, or 64. or 128. or 256.', cf. par. [0123] .
monitoring for a paging message based on the UE specific DRX cycle selected by the UE 
(D1: UE receives a paging message using a first or second discontinuous reception period, cf. par. [0109]; 'The UE receives, according to the start PF, the start PO, and the first sub frame set, the paging message sent by the base station.', cf. par. [0376] and fig. 10 (1012)).
D2 discloses: “UE monitors control signaling channel, cf,per 7.2

In light of above explanation , all arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan, can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application ay be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
 system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/Primary Examiner, Art Unit 2647